The defendant was convicted of murder in the second degree and sentenced to the penitentiary for a period of 10 years, from which sentence this appeal is taken.
Numerous exceptions were reserved by the defendant and are here presented for review. The first question presented is the action of the court in sustaining demurrer by the state to the motion to quash the indictment. The motion to quash contained two grounds; the first being that the sheriff did not forthwith serve the jury list upon the defendant as required by section 8644 of the Code of 1923. It is not alleged that the sheriff entirely failed in this duty, nor does it appear what delay, if any, occurred. In the case of Scott v. State, 211 Ala. 270,100 So. 211, four days elapsed between the drawing of the jury and the service of the copy on the defendant. It was held by the Supreme Court that this filled the requirement of the statute that the list be served "forthwith," etc.
The allegations of facts set out in the second ground of the motion show reprehensible negligence on the part of the jury commission, if these allegations are true, but do not constitute grounds for quashing the venire. Gardner v. State,206 Ala. 56, 89 So. 69. Such conditions should not be tolerated as those set out in this motion to quash. But, as stated, even the facts alleged fail to establish "fraud," etc., as contended by appellant.
Charge P requested in writing by the defendant is involved and confusing. The same is true of charge G. It instructs the jury that, if they believe that any material testimony of allthe state's witnesses was willfully false, then the jury would be authorized to disregard all the testimony of said witness.
The charge does not come up *Page 106 
to the requirements of such cases as Jackson v. State, 136 Ala. 22,34 So. 188, and Carpenter v. State, 193 Ala. 51,69 So. 531.
Charge S is elliptical and therefore meaningless; it was properly refused.
Both charges lettered L were properly refused. Besides being argumentative, they have no application where the guilt of the defendant does not depend on circumstantial evidence. Charge B is also argumentative.
Charge BB was properly refused because Mrs. Ham was not on trial, and further because the court is not required to charge the jury that there was no evidence of a given fact. The same is true of charge AA.
There was no error in refusing charge R. Such charges were condemned by the Supreme Court in Edwards v. State, 205 Ala. 160,87 So. 179.
Charge E is similar to charge G discussed above, though free from the confusing element present in the former charge. Charge E appears to be a correct proposition of law, but its refusal was not error, for the reason that the court had already given charges covering the proposition. Given charge D was practically identical, except that it set out the names of the state witnesses, and the principle was covered by given charges C and one unlettered and unnumbered charge which we identify as charge Z.
Charge M was argumentative.
On cross-examination of the state witness Miss L. V. Robinson, the defendant asked her if there had been trouble between the Page family and that of the defendant, stating that this was for the purpose of showing bias or interest on the part of the witness. In the absence of testimony showing any relationship between the Page family and that of the witness, we fail to see how an affirmative answer to the question would have tended to show bias or interest on the part of the witness. At this stage of the trial Page had not testified as a witness in the case and the fact that his family may have had trouble with the Ham family was not at that time material. The defendant further inquired of this witness as to whether or not Page and her father had discussed, just prior to the shooting, the trouble between witness' father and defendant. The court refused to go into this conversation, and correctly so, for the reason that this was entirely immaterial, as neither Page nor witness' father had testified. The condition of the windows at the George Robinson home was immaterial to any issue in the case.
The trial court repeatedly denied to the defendant the right to propound to the witnesses for the state on cross-examination questions legitimately tending to show bias or interest. Some of the questions propounded along this line were improper, such, for instance as to whether or not the Robinson family visited the Ham children during the time their parents were in jail. The Robinson family might have failed in this neighborly duty, if we concede that it was under the circumstances a duty, for many reasons over which they had no control. If the question had been allowed, justice to the Robinson family would have demanded that they explain these reasons to the jury, thereby consuming needless time in the trial of the case, and injecting distracting issues.
We do not deem it necessary to take up seriatim each of the court's rulings on the evidence, but will cite only a few. The authorities hereinafter cited will be a sufficient guide on another trial. The defendant asked Miss Robinson the following question:
"You all (meaning the Robinson family) had a good deal of feeling towards Mr. and Mrs. Ham over this case?"
The court permitted the witness to testify as to her own feelings towards the Ham family, but refused to permit her to testify as to the feelings of her family towards the Hams. In this there was error. The witness was a member of the Robinson household, where she lived with her mother and father. If the family, including the mother and father, had enmity towards the Ham family, it is natural to presume that the daughter would be in some degree affected by the sentiments and feelings of the parents. The jury should be placed in possession of all facts calculated to affect the credibility of witnesses to the end that they may determine what credibility to attach to the witness' testimony. The same question again arose on the examination of the state witness Wiley Pendley. The defendant should have been allowed on cross-examination to ask the witness if he knew of the relations between defendant and Pendley's father-in-law, Robinson. This witness had stated that he had never had any trouble or even a cross word with the defendant. To test the truth of this statement, the defendant should have been permitted to ask the witness if he had not gotten mad with the defendant for refusing to permit witness to fish on his place. This witness was evidently an interested witness. He had shown more or less activity in employing attorneys to assist the prosecution. The court should have permitted defendant to show on cross-examination what amount of money witness had paid, or promised, for this purpose. This identical question was decided in the recent case of Hembree v. State (Ala.App.) 101 So. 221.1 If the witness was present aiding, advising, or assisting when the warrant for the arrest of defendant was sworn out, this was a circumstance which might well have been considered by the jury.
A sufficient predicate was laid for *Page 107 
the admission of the dying declaration. Nolan v. State,207 Ala. 663, 93 So. 529. It was within the discretion of the court to refuse to permit defendant's attorney on cross-examination of the witness Page to ask him who told him to go slow in answering questions, and to look at the attorney, and say, "Do which?"
Many other questions were reserved by the defendant, but, as above indicated, we think that a detailed treatment of them is unnecessary, because, if they arise on another trial, they will be, no doubt, in a different form. We cite the following authorities as bearing directly upon most of the exceptions to the evidence, and as furnishing a sufficient guide for settling these questions should they again be presented in their present form. Lodge v. State, 122 Ala. 97, 26 So. 210, 82 Am. St. Rep. 23; Ex parte Morrow, 19 Ala. App. 212, 97 So. 108, and cases there cited. Byrd v. State, 17 Ala. App. 301, 84 So. 777; Cabele v. State, 18 Ala. App. 557, 93 So. 260, and numerous cases there cited.
For the errors indicated, the case is reversed and remanded.
Reversed and remanded.
1 20 Ala. App. 181.